So much of the lands as the money secured by the mortgage was worth shall be deemed to have been purchased by the heir by payment of the debts of the ancestor; the surplus of the land shall be estimated as worth at the time of sale in 1801. It must not be valued as worth at the time of descent to the defendant, for the intermediate profits are a recompense for the expenses incident to holding the land, such as taxes and the like.
Verdict and judgment accordingly.
NOTE. — See Williams v. Askew, 6 N.C. 28; Speight v. Wade,ibid., 295; S. c., 4 N.C. 29; Ricks v. Blount, 15 N.C. 128. See, also, 1 Rev. Stat., ch. 63, sec. 15. *Page 247